Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious a capacity control valve as claimed, particularly including:
	“a differential pressure valve which is provided on an inner radial side of an adapter of the pressure-sensitive valve and includes a differential pressure valve seat and a differential pressure valve body moved by a pressure ... 
	wherein the adapter of the pressure-sensitive valve is provided with an accommodation portion accommodating the differential pressure valve body, a pressure introduction path communicating the control port with the accommodation portion, and a differential pressure communication path communicating the control port with the suction port when opening the differential pressure valve, and 
	wherein a first urging member and a second urging member are interposed in the accommodation portion of the adapter so as to sandwich the differential pressure valve body in an opening and closing direction of the differential pressure valve.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2014/119594 is considered the closest prior art and discloses a valve housing with a discharge port (Pd), suction port (Ps) and control port (Pc), a primary valve element (40) driven by a solenoid (60), a pressure-sensitive valve (53), and an intermediate communication path (44).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
10/21/21